DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 should be amended to “the control part includes a smoothing capacitor that smooths a current flowing into a stator winding included in the stator and an input filter that restricts noise, and the smoothing capacitor and the input filter are disposed so as to sandwich the metal frame.” since input filter is not previously recited in claim 17 or claims 1 and 16, that claim 17 depends.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation "the member that fills the gap between the refrigerant passage and the rotating electrical machine main body" in lns 24.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 15 recites the same member as claim 18, but claim 18 is dependent on claim 17. Additionally claim 18 depends on claim 17 and claim 17 recites the input filter, which is not recited in claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tono et al. (JP2017192285, “Tono”, using machine translation) in view of Tahara et al. (US20170264167, “Tahara”).
Re claim 1, Tono discloses a rotating electrical machine comprising: 
a rotating electrical machine main body 21a (figs 15-17, pg 6, 9th para); and 
a power supply unit 15 (figs 16-17, pg 2, 4th para), wherein the rotating electrical machine main body 21a and the power supply unit 15 are integrally fixed by being disposed in parallel in an axial direction of the rotating electrical machine main body 21a (figs 16-17, pg 7, 5th to 6th para), 
the rotating electrical machine main body 21a includes a stator 30 fixed to a housing (figs 16-17, pg 6, 10th para, housing includes 28 & 29), 
a rotor 32 fixed to a rotor shaft 23 supported so as to rotate freely by the housing (fig 17, pg 6, 10th para), and 
a cooling fan 38 that rotates together with the rotor 32 (fig 17, pg 6, 9th para), causes a cooling air to be suctioned into an interior of the housing from an intake port 28a, 29a (figs 16-17, pg 7, 3rd to 4th para) provided in the housing (figs 16-17) and opening in the axial direction (figs 16-17), and causes the cooling air to be discharged to an exterior of the housing from an exhaust port 28b, 29b provided in the housing (figs 16-17), 
the power supply unit 15 includes a power circuit unit including a power semiconductor module 3 (figs 1, 8-11 & 16-17, pg 2, 4th para) that controls power supplied to the rotating electrical machine main body 21a (figs 1, 8-11 & 16-17, pg 2, 4thpara) and a control part (fig 17, pg 2, 4th para & pg 7, 2nd para, includes any of capacitor 4, brushes 34, rotation angle sensor 37 in the same manner as disclosed by application-see instant application pgs 10-11, para [0019], last six lns) that controls power supplied to the rotating electrical machine main body 21a (pg 2, 3rd to 4th para & pg 7, 2nd para), 
a control substrate 2 and a frame 8 on which the power circuit unit and the control substrate 2 are mounted (figs 1, 8-11 & 16-17, pg 2, 8th para), and in which a refrigerant passage 10 (figs 1, 8-11 & 16-18, pg 2, 8th to 9th para) along which a refrigerant is caused to flow is provided (pg 2, 8th para), and the refrigerant passage 10 is provided on the rotating electrical machine main body side of the frame 8 (figs 16-17), and is disposed in the same axial direction plane as the control part (fig 17, at least 37 is in the same plane as 10).
Tono discloses claim 1 except for:
the control substrate including a control circuit unit that controls the power circuit unit; and
the frame is a metal frame.
Tahara discloses the control substrate 124 (fig 1) including a control circuit unit that controls the power circuit unit 120 (figs 1-2, para [0037]); and
a metal frame 140 employed as a heat sink (fig 1, para [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure:
the control substrate of Tono to include a control circuit unit that controls the power circuit unit, as disclosed by Tahara, in order to control the semiconductor modules, as taught by Tahara (para [0037]); and
the frame of Tono from metal, as disclosed by Tahara, in order to form the frame from a heatsink material, as taught by Tahara (para [0024]). It is known that metal materials are employed for heat sink since metal is a good thermal conductor and by forming the frame from metal the heat from the semiconductor module 3 will be more easily transfer to the refrigerant passage 10.
Re claim 2, Tono in view of Tahara disclose claim 1. Tono further discloses the refrigerant passage 10 is included farther to a radial direction outer side of the rotating electrical machine main body 21a than the control part (figs 16-18, 10 is at least radially farther than 34 & 37).
Re claim 3, Tono in view of Tahara disclose claim 1. Tono further discloses a projecting portion (figs 16-18 & below, either 9 or projection indicated below) is formed in the refrigerant passage 10 (figs 16-18 & below), and a constituent member of the rotating electrical machine main body 21a (figs 16-18 & below, portion of 21a indicated below that is within outer side depressed portion of 8A indicated below) is disposed in an outer side depressed portion (figs 16, 18 & below) coinciding with the projecting portion (figs 16-18 & below, coincide at the same axial position).

    PNG
    media_image1.png
    541
    763
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    352
    413
    media_image2.png
    Greyscale

 Re claim 4, Tono in view of Tahara disclose claim 3. Tono further discloses the projecting portion is tapered or of an arc form (figs 2, 18 & above for claim 3, 9 is tapered & other projection is arc form).
Re claim 5, Tono in view of Tahara disclose claim 1. Tono further discloses the refrigerant passage 10, the power semiconductor module 3, and the control substrate 2 are disposed sequentially in the axial direction from the rotating electrical machine main body 21a (figs 10-11).
Re claim 6, Tono in view of Tahara disclose claim 1. Tono further discloses an inlet/outlet portion 25, 26 of the refrigerant passage 10 (figs 15-16, pg 7, 9th para) is disposed in the radial direction of the rotating electrical machine main body 21a (figs 15-16).
Re claim 7, Tono in view of Tahara disclose claim 1. Tono further discloses an inlet side 25 and an outlet side 26 of the refrigerant passage 10 are disposed in opposite radial directions of the rotating electrical machine main body 21a (figs 15-16).
Re claim 8, Tono in view of Tahara disclose claim 1. Tono further discloses a multiple of the power semiconductor module 3 (figs 1, 8-11, 16 & 18), wherein the multiple of the power semiconductor module 3 is disposed in a U-shape (figs 16 & 18), and the refrigerant passage 10 is disposed so as to coincide with the multiple of the power semiconductor module 10 (figs 16 & 18).
Re claim 10, Tono in view of Tahara disclose claim 1. Tono further discloses the control substrate 2 or a heat generating part mounted on the control substrate 2  is disposed in a U-shape (figs 16 & 18, portion of 2 w/ 3 is u-shaped), and the refrigerant passage 10 is disposed so as to coincide with the control substrate 2 or the heat generating part (figs 16 & 18).
Re claim 11, Tono in view of Tahara disclose claim 1. Tono further discloses a terminal 5 (figs 1 & 8-11, pg 2, 5th para) provided in the power semiconductor module 3 (figs 1 & 8-11)
Tono discloses claim 11 except for the terminal is connected to the metal frame.
Tahara discloses the metal frame 140 is configured as the negative electrode potential (para [0043]) and the terminal 174 of the power semiconductor module 121 is connected to the metal frame 140 (figs 2-3, para [0042]-[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the terminal of Tono in view of Tahara to be connected to the metal frame, as disclosed by Tahara, in order to form the metal frame as the negative electrode potential, as taught by Tahara (para [0043]).
Re claim 12, Tono in view of Tahara disclose claim 1. Tono further discloses  the cooling air suctioned into the intake port 28a, 29a passes only in the axial direction (figs 16-17).
Re claim 13, Tono in view of Tahara disclose claim 1. Tono is silent with respect to a positive electrode side conductor that connects a positive electrode side terminal of the power supply unit and a positive electrode side terminal of the power semiconductor module, wherein the positive electrode side conductor and the metal frame are disposed in parallel.
Tahara discloses a positive electrode side conductor 125 (figs 1-3) that connects a positive electrode side terminal 191 of the power supply unit 300 (figs 2-3) and a positive electrode side terminal 173 of the power semiconductor module 121 (figs 1-3, para [0040]-[0042]), wherein the positive electrode side conductor 125 and the metal frame 140 are disposed in parallel (figs 1 & 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the power supply unit of Tono with a positive electrode side conductor that connects a positive electrode side terminal of the power supply unit and a positive electrode side terminal of the power semiconductor module, wherein the positive electrode side conductor and the metal frame are disposed in parallel, as disclosed by Tahara, in order to provide means to electrically connect the power to the power semiconductor, as demonstrated by Tahara  
Re claim 14, Tono in view of Tahara disclose claim 1. Tono further discloses the control part is at least one of a rotation sensor 37 that detects a rotation of the rotating electrical machine (fig 17, pg 7, 2nd para), a brush 34 that supplies power to the rotor 32 (fig 17, pg 7, 2nd para), and an input filter that restricts noise.
Re claim 15, Tono in view of Tahara disclose claim 1. Tono further discloses a member (figs 15-16 & below, portion of 8A indicated below) that fills a gap between the refrigerant passage 10 and the rotating electrical machine main body 21a (figs 15-16 & below).

    PNG
    media_image3.png
    333
    629
    media_image3.png
    Greyscale

Re claim 16, Tono in view of Tahara disclose claim 1. Tono further discloses the control part is mounted on the metal frame 8 (figs 1, 8-11 & 16-17, 4 mounted directly to 8 or indirectly through 2; 34 & 37 mounted to 8 through 29).
Re claim 19, Tono in view of Tahara disclose claim 1. Tono further discloses the frame 8 is configured of a porous material (figs 1-2 & 8, pores formed by 9).
Tono is silent with respect to a porous metal.
Tahara disclose the metal frame 140 employed as a heat sink (fig 1, para [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the frame of Tono in view of Tahara from metal, as disclosed by Tahara, in order to form the frame from a heatsink material, as taught by Tahara (para [0024]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tono in view of Tahara and in further view of Tawara et al. (JP2018143021, “Tawara”, using machine translation).
Re claim 9, Tono in view of Tahara disclose claim 1. Tono is silent with respect to a field circuit module that configures a field circuit unit of the rotating electrical machine, wherein the field circuit module is disposed farther to a downstream side of the refrigerant passage than the power semiconductor module.
Tawara discloses a field circuit module 24 that configures a field circuit unit 19 of the rotating electrical machine (figs 1-2 & 4, pg 2, last 14 lns), wherein the field circuit module 24 is disposed to one side of the power semiconductor module 23 (fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotating electrical machine of Tono in view of Tahara with a field circuit module that configures a field circuit unit of the rotating electrical machine, wherein the field circuit module is disposed to one side of the power semiconductor module, as disclosed by Tawara, in order to control the filed winding, as taught by Tawara (pg 3, lns 46-53).
Tono in view of Tahara and Tawara disclose claim 9, except that the field circuit module is disposed farther to a downstream side of the refrigerant passage than the power semiconductor module.
Tawara further discloses the field circuit module does not produce as much heat as the power semiconductor module 23 (pg 2, last 14 lns, 23 is mounted where the heat radiating fins 22 are located).
Tono further discloses providing low heat generating components either upstream or downstream of the power semiconductor module (figs 1, 8-11 & 18, pg 2, 4th para)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the field circuit module of Tono in view of Tahara and Tawara to: 
be disposed farther to a upstream side or a downstream side of the refrigerant passage than the power semiconductor module, in order to position the field circuit module at a low heat generating position, as disclosed by Tono, since the field circuit module does not generate as much heat as the semiconductor module, as disclosed by Tawara; and 
position the field circuit module farther at a downstream side of the refrigerant passage than the power semiconductor module since providing the field circuit module upstream allows the refrigerant to be slightly cooler for the power semiconductor module, since any heat generated by the field circuit module will not increase the temperature of the refrigerant. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tono in view of Tahara and in further view of Hotta et al. (US20130301220, “Hotta”).
Re claim 17, Tono in view of Tahara disclose claim 16. Tono is silent with respect to the control part includes a smoothing capacitor that smooths a current flowing into a stator winding included in the stator and the input filter that restricts noise, and the smoothing capacitor and the input filter are disposed so as to sandwich the metal frame.
Tahara discloses the control part includes a smoothing capacitor 122 that smooths a current flowing into a stator winding 31 included in the stator 3 (figs , para [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the control part of Tono in view of Tahara to include a smoothing capacitor that smooths a current flowing into a stator winding included in the stator, as disclosed by Tahara, in order to absorb a current ripple and suppress voltage variations, as taught by Tahara (para [0050]).
Hotta discloses the input filter 24 (figs 1 & 3, para [0037]) that restricts noise (para [0037]), and the smoothing capacitor 28 and the input filter 24 are disposed so as to sandwich the metal frame 27 (fig 3, para [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the control part of Tono in view of Tahara to include an input filter that restricts noise, and the smoothing capacitor and the input filter are disposed so as to sandwich the metal frame, as disclosed by Hotta, in order to employ both sides of the metal frame for cooling, as demonstrated by Hotta (fig 3, para [0042]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tono in view of Tahara and Hotta and in further view of Uchiumi et al. (JP2017085692, “Uchiumi”, using machine translation).
Re claim 18, Tono in view of Tahara and Hotta disclose claim 17, as discussed above. Tono is silent with respect to the member that fills the gap between the refrigerant passage and the rotating electrical machine main body, wherein either or both of the input filter and a wiring member mounted on a rear bracket configuring the housing are disposed between the member filling the gap and the metal frame or the rotating electrical machine main body.
Uchiumi discloses the member 209 (figs 1-3, pg 3, lns 10-19, 209 includes portion holding screws connected to 211) that fills the gap between the refrigerant passage 208 (figs 1-2 & 4, pg 2, lns 49-51) and the rotating electrical machine main body 1 (figs 1-2), wherein a wiring member 210 mounted on a rear bracket 102 configuring the housing (figs 1-2, pg 2, lns 3-4 & pg 3, lns 10-14) is disposed between the member 209 filling the gap and the metal frame (figs 1-2, pg 2, lns 49-51, pg 3, lns 30-33, includes 203 & 206) or the rotating electrical machine main body 1 (figs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotating electrical machine of Tono in view of Tahara and Hotta so the member that fills the gap between the refrigerant passage and the rotating electrical machine main body, wherein a wiring member mounted on a rear bracket configuring the housing is disposed between the member filling the gap and the metal frame or the rotating electrical machine main body, as disclosed by Uchiumi, in order to provide an electrical connection between the stator winding and the power supply unit, as demonstrated by Uchiumi.

Conclusion
	


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uchiumi (JP2017085692) and Kikuchi (WO2019012994) appear to read on at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834